DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 04/22/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 04/22/2022 is acknowledged.  The traversal is on the ground(s) that there is technical feature to link all invention groups after amendment.  This is not found persuasive because the restriction requirement is based on the claim presented before restriction requirement, not after office action for restriction.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-7, 9-13 are pending, claims 1-3 and 9-13 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 cite parenthesis, and it is unclear if the subject matter contained within the parenthesis is further limiting or not. A parenthetical expression is simply a word or string of words which contains relevant yet non-essential information and are non-restrictive which means that the phrase may be removed from the sentence without changing the meaning of the sentence. Parenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125).
Claim 11 recites “preferably” and “in particular”, and both of these are exemplary language that make the intended scope of claim unclear. MPEP 2173.05(d). This is indefinite.
Claim 11 recites “the extraction process”, and there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a composition comprising aqueous extract Evanrant rose and one of more ingredients such as antioxidant (many natural antioxidant) which are not markedly different from its naturally occurring counterpart. This judicial exception is not integrated into a practical application because that the extraction of Evanrat rose and natural antioxidant have cause those extracted components or natural antioxidant to have any characteristics that are different from the naturally occurring components in fruit of Evanrat rose. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements.

Response to argument:
Applicants argue that amended claim reciting non natural ingredients.
In response to this argument: this is not persuasive. As discussed in the above 101 rejection, all these ingredients such as antioxidant can be natural antioxidant, thus, the 101 rejection is still proper.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Heide et al. (DE19651428) in view of Valois et al. (“Complementary analytical methods for the phytochemical investigation of “Jardin de Granville”, a rose dedicated to cosmetics”, C.R. Chimie 19 (2016), 1101-1112).

Determination of the scope and content of the prior art
(MPEP 2141.01)
Heide et al. teaches a topical skin preparation comprising 0.5-10% (or 1%) of rose hip extract (obtained from aqueous extract of fruit of dog rose (rosa canina), natural tocopherol and water in the form of gel or emulsion (claims 1-2 and 4; page 2, 6th and 8th paragraph; page 2-3, examples 1-2). 
Valois et al. teaches extract of “Jardin de Granville”, a rose variety for cosmetic application (abstract). Other rose variety including rosa canina fruit extract are also mentioned (page 1103, table 2). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Heide et al. is that Heide et al. does not teach Evanrat rose fruit extract. The deficiency of Heide et al. is cured by teaching of Valois et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heide et al. as suggested by Valois et al., and  produce the instant invention.
Heide et al. teaches a topical skin preparation comprising 0.5-10% (or 1%) of rose hip extract (obtained from aqueous extract of fruit of dog rose (rosa canina), natural tocopherol and water in the form of gel or emulsion.
One of ordinary skill in the art would have been motivated to replace fruit extract of Evanrat rose for rosa canina fruit extract because this is simple substitution of one known rose variety for another in cosmetic to obtain predictable results. MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable results. Under guidance from Valois et al. teaching Jardin de Granville” (Evabrat) as suitable rose variety for cosmetic application, it is obvious for one of ordinary skill in the art to replace fruit extract of Evanrat rose for rosa canina fruit extract and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1, Heide et al. teaches aqueous extraction and water is considered as polar solvent according to applicant’s specification. Natural tocopherol is antioxidant.
Regarding claim 11, this is considered product by process. With respect to the USC 102/103 rejection above, please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Regarding claim 12, the limitation of “for the eye contour area” is intended use, that is not limiting.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 9-10 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Heide et al. (DE19651428) in view of Valois et al. (“Complementary analytical methods for the phytochemical investigation of “Jardin de Granville”, a rose dedicated to cosmetics”, C.R. Chimie 19 (2016), 1101-1112), as applied for the above 103 rejections for claims 1-3 and 11-12, further in view of Simon et al. (US5932234).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Heide et al. and Valois et al. teaching have already been discussed in the above 103 rejection and are incorporated herein by reference.
	Simon et al. teaches cosmetic composition comprising glucose, fructose or sucrose as well as citric acid (claims 1, 11 and 17). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Heide et al.  is that Heide et al.   do not expressly teach glucose and citric acid. This deficiency in Heide et al.  is cured by the teachings of Simon et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heide et al., as suggested by Simon et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to include glucose and citric acid in the cosmetic composition because they are suitable ingredients as suggested by Simon et al.  MPEP 2144.07. Therefore, it is obvious for one of ordinary skill in the art to include glucose and citric acid and produce instant claimed invention with reasonable expectation of success.
Regarding claim preservative, Heide et al. teaches tocopherol, which is an antioxidant and also regarded as preservative.
Regarding amount of water, sugar and citric acid in aqueous extract in claims 9-10 and 13; after the aqueous extract is mixed into aqueous cosmetic composition, there is no individual aqueous extract in the cosmetic composition, a s long as prior art teaches sugar and citric acid, the limitation is met. At best, this is considered product by process that is not limiting. Since the amount of aqueous extract is not recited, the percentage of sugar and citric acid in the total cosmetic composition is not limiting..
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that there is no teaching of amended claim as well as unexpected results.
In response to this argument: This is not persuasive. As discussed in the above 103 rejection, each limitation of amended claim has been fully addressed. Regarding unexpected results, applicants failed to compare with closest prior art teaching since Heide et al. teaches fruit extract. Therefor, the 103 rejection is till proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16613953 in view of Goralczyk et al. (WO2007112996, cited in IDS). The reference application teaches cosmetic composition in the form of gel or emulsion comprising 0.1 to 10% of aqueous extract of rose flower of Evanrat in view of Goralczyk et al. teaching (page 9, line 1-5) extract of fruit is alternative to extract of petals (flowers), it is obvious for one of ordinary skill in the art to prepare cosmetic composition in the form of gel or emulsion comprising 0.1 to 10% of aqueous extract of rose fruit of Evanrat and produce instant claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613